



Exhibit 10.1


DATED     24 October 2018




AMTRUST CORPORATE CAPITAL LIMITED
AMTRUST CORPORATE MEMBER LIMITED
AMTRUST CORPORATE MEMBER TWO LIMITED
ANV CORPORATE NAME LIMITED
as Corporate Members
- and -
    
AMTRUST INTERNATIONAL INSURANCE, LTD.
as Account Party
- and -
AMTRUST FINANCIAL SERVICES, INC.
as Guarantor
- and -
THE BANKS AND FINANCIAL INSTITUTIONS
LISTED IN SCHEDULE 1 OF THE AMENDED FACILITY AGREEMENT
as Original Banks
- and -
ING BANK N.V., LONDON BRANCH, THE BANK OF NOVA SCOTIA, LONDON
BRANCH AND BANK OF MONTREAL, LONDON BRANCH
as Mandated Lead Arrangers
- and -
ING BANK N.V., LONDON BRANCH
as Bookrunner, Agent, Issuing Bank and Security Trustee


THIRD AMENDMENT AGREEMENT RELATING TO A CREDIT FACILITY AGREEMENT
 












--------------------------------------------------------------------------------






THIS AGREEMENT dated      24 October 2018 is made
BETWEEN:
(1)
AMTRUST CORPORATE CAPITAL LIMITED, a company incorporated in England under
registered number 08128684 whose registered office is at 2 Minster Court,
Mincing Lane, London EC3R 7BB (“ACCL”);

(2)
AMTRUST CORPORATE MEMBER LIMITED, a company incorporated in England under
registered number 03621278 whose registered office is at 1 Great Tower Street,
London EC3R 5AA (“ACML”);

(3)
AMTRUST CORPORATE MEMBER TWO LIMITED, a company incorporated in England under
registered number 05264527 whose registered office is at 1 Great Tower Street,
London EC3R 5AA (“ACM2L”);

(4)
ANV CORPORATE NAME LIMITED, a company incorporated in England under registered
number 06705037 whose registered office is at 4th floor, 1 Minster Court,
Mincing Lane, London EC3R 7AA (“ANV”);

(5)
AMTRUST INTERNATIONAL INSURANCE, LTD., a company incorporated in Bermuda under
registered number 9551 whose registered office is at 7 Reid Street, Suite 400,
Hamilton HM11, Bermuda (the “Account Party”);

(6)
AMTRUST FINANCIAL SERVICES, INC., a corporation organised under the laws of
Delaware whose registered office is at 251 Little Falls Drive, Wilmington,
Delaware 19808 (the “Guarantor”);

(7)
THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1 OF THE AMENDED
FACILITY AGREEMENT (the “Original Banks”);

(8)
ING BANK N.V., LONDON BRANCH, as Bookrunner;

(9)
ING BANK N.V., LONDON BRANCH, THE BANK OF NOVA SCOTIA, LONDON BRANCH AND BANK OF
MONTREAL, LONDON BRANCH as Mandated Lead Arrangers (the “Lead Arrangers”);

(10)
ING BANK N.V., LONDON BRANCH as Agent;

(11)
ING BANK N.V., LONDON BRANCH as Issuing Bank; and

(12)
ING BANK N.V., LONDON BRANCH as Security Trustee.

WHEREAS
(A)
By a letter of credit facility agreement dated 26 November 2013, as amended and
restated from time to time and most recently on 8 November 2017 and further
amended on 20 December 2017 and 8 May 2018 (the “Facility Agreement”) and made
between the Parties, the Banks agreed to provide a letter of credit facility of
up to £455,000,000 to provide Funds at Lloyd’s on behalf of the Corporate
Members to support their underwriting at Lloyd’s of London.

(B)
The Parties now wish to amend the Facility Agreement in accordance with the
terms of this Agreement to clarify, amongst other things, that an Event of
Default relating to the cessation of any Lloyd’s syndicate under management of
any subsidiary of the Guarantor shall be triggered only by a cessation of
Syndicate 1861.








--------------------------------------------------------------------------------

- 2 -






IT IS AGREED
1.
DEFINITIONS AND INTERPRETATION

1.1
Words and expressions defined in the Facility Agreement have the same meaning in
this Agreement unless otherwise defined herein.

1.2
In this Agreement:

“Amended Facility Agreement” means the Facility Agreement as amended by this
Agreement;
“Facility Agreement” has the meaning given in Recital (A) above;
“Party” means each party to this Agreement;
"Syndicate Merger" means the merger of the underwriting of each of Syndicates
1206 and 5820 into Syndicate 1861, which took effect on 1 January 2018; and
"Third Amendment Effective Date" means the date of this Agreement.
1.3
The provisions of Clauses 1.2 to 1.9 of the Facility Agreement shall apply to
this Agreement as if references therein to “this Agreement” were references to
this Agreement.

1.4
From the Third Amendment Effective Date, any reference in any Finance Document
to the Facility Agreement shall be read and construed for all purposes as a
reference to the Amended Facility Agreement.

2.
AMENDMENTS TO FACILITY AGREEMENT

2.1
Amendments to Clause 1.1

With effect from the Third Amendment Effective Date:
(a)
the following definition shall be inserted in Clause 1.1 in alphabetical order:

"Third Amendment Effective Date" means the date on which the document designated
by the Parties as the "Third Amendment Agreement" to this Agreement and signed
by each of the Parties hereto and thereto takes effect; and
(b)
the definitions of “Disclosed Matters” and “Disclosed Tax Matters” contained in
Clause 1.1 shall be amended so that the words underlined below are added to the
definition:

"Disclosed Matters" means any matters disclosed in any Form 10-K, Form 10-Q or
Form 8-K filed by the Guarantor with the SEC or any press release required to be
issued by the Guarantor pursuant to any Law during the period from and including
1 January 2012 to and including the Third Amendment Effective Date.
"Disclosed Tax Matters" means any matters relating to Taxes set forth or
accounted for in the "Federal Income Taxes" or "Income Taxes" notes, as
applicable, to the Guarantor's consolidated financial statements in any Form
10-Q or 10-K filed by the Guarantor with the SEC during the period from and
including 1 January 2010 to and including the Third Amendment Effective Date.
2.2
Amendments to Clause 16.1








--------------------------------------------------------------------------------

- 3 -






With effect from the Third Amendment Effective Date, the text contained in
Clause 16.1(f) of the Facility Agreement shall be deleted and replaced with the
following:
"(f)
Cessation of business: Syndicate 1861 ceases permanently to accept new or
renewal insurance business;”

3.
CLARIFICATION OF EFFECT OF CLAUSE 16.1(f)

The Parties agree that, for the avoidance of doubt, the Event of Default
contained at Clause 16.1(f) of the Facility Agreement is not, and was never,
intended to apply to the Syndicate Merger, and that no Obligor shall be treated
as having been in default as a result of the Syndicate Merger.


4.
REPRESENTATIONS AND WARRANTIES

4.1
Subject to Clause 4.2 of this Agreement, each Obligor represents and warrants
that each of the representations and warranties set out in Clauses 13.2 to 13.33
of the Amended Facility Agreement, construed as if references therein to “this
Agreement” were references to this Agreement, is true and correct in all
material respects (or, to the extent any such representation or warranty is
qualified as to “material”, “Material Adverse Change” or similar wording, in all
respects) as at the Third Amendment Effective Date.

4.2
Each Obligor gives each representation and warranty under Clause 4.1 in respect
of itself only, and only to the extent that the terms of the relevant clause
make the relevant clause applicable in respect of it.

5.
CONTINUITY AND FURTHER ASSURANCE

5.1
Continuing obligations

The rights and obligations of the Parties under the Facility Agreement and the
other Finance Documents shall continue in full force and effect, uninterrupted
by the amendment hereunder, save insofar as they are amended hereby. In
addition:
(a)
each Obligor that has granted Security pursuant to the Security Documents
confirms that the Security created by the relevant Security Documents shall
continue to fully secure the obligations of the relevant Obligors under the
Finance Documents (including but not limited to the Amended Facility Agreement);
and

(b)
the Guarantor confirms that from the Third Amendment Effective Date the
guarantee and indemnity given by it in Clause 12 (Guarantee and Indemnity) of
the Facility Agreement will continue in full force and effect and will extend to
all Obligations of each other Obligor under the Finance Documents (including but
not limited to the Amended Facility Agreement),

in each case, notwithstanding the amendment to the Facility Agreement made
pursuant to this Agreement.
5.2
Prospective effect

The amendments made hereby to the Facility Agreement shall have effect from the
Third Amendment Effective Date.
5.3
Actions already taken

Any action already taken and any payment already made by a party under the
Facility Agreement prior to the Third Amendment Effective Date shall be treated
as having been







--------------------------------------------------------------------------------

- 4 -






taken or made notwithstanding the amendment hereby, and shall not be required to
be taken or made again by reason of the amendment hereby.
5.4
Further assurance

Each of the parties shall do all acts and things necessary or desirable to give
effect to the amendments effected or to be effected pursuant hereto.
6.
AMENDMENTS

The parties may agree to further amendments to the Amended Facility Agreement in
accordance with the terms thereof without being required to amend or terminate
this Agreement.
7.
TRANSFERS

Any transfer or assignment made in accordance with the terms of the Amended
Facility Agreement shall have the same effect in relation to the rights and
obligations of the parties under this Agreement as it has in relation to their
rights and obligations under the Amended Facility Agreement.
8.
INCORPORATION OF TERMS

The provisions of Clauses 18.5 (Indemnity against costs), 33 (Miscellaneous), 36
(Notices) and 37 (Applicable Law and Jurisdiction) of the Facility Agreement
shall be incorporated into this Agreement as if set out herein and as if
references therein to “this Agreement” were references to this Agreement.


AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.









--------------------------------------------------------------------------------




SIGNATURES TO AMENDMENT AGREEMENT
ACCL
SIGNED for and on behalf of AMTRUST CORPORATE CAPITAL LIMITED
 
/s/ Jeremy Cadle
Jeremy Cadle
Director
Signature
Print Name
Job Title



ACML
SIGNED for and on behalf of AMTRUST CORPORATE MEMBER LIMITED
 
/s/ Jeremy Cadle
Jeremy Cadle
Director
Signature
Print Name
Job Title



ACM2L
SIGNED for and on behalf of AMTRUST CORPORATE MEMBER TWO LIMITED
 
/s/ Jeremy Cadle
Jeremy Cadle
Director
Signature
Print Name
Job Title



ANV
SIGNED for and on behalf of ANV CORPORATE NAME LIMITED
 
/s/ Jeremy Cadle
Jeremy Cadle
Director
Signature
Print Name
Job Title



ACCOUNT PARTY
SIGNED for and on behalf of AMTRUST INTERNATIONAL INSURANCE, LTD.
 
/s/ Chris Souter
Chris Souter
Chief Financial Officer
Signature
Print Name
Job Title



GUARANTOR
SIGNED for and on behalf of AMTRUST FINANCIAL SERVICES, INC.
 
/s/ Evan Greenstein
Evan Greenstein
SVP, Treasurer
Signature
Print Name
Job Title















[Signature Page to Third Amendment Agreement]

--------------------------------------------------------------------------------





ORIGINAL BANKS
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Mariette Groen
Mariette Groen
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Alan Prosser
Alan Prosser
Vice President
Signature
Print Name
Job Title



SIGNED for and on behalf of THE BANK OF NOVA SCOTIA, LONDON BRANCH
 
/s/ David Chu
David Chu
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Ralph Booth
Ralph Booth
Managing Director
Signature
Print Name
Job Title



SIGNED for and on behalf of BANK OF MONTREAL, LONDON BRANCH
 
/s/ Tom Woolgar
Tom Woolgar
Managing Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Scott Matthews
Scott Matthews
Managing Director
Signature
Print Name
Job Title



MANDATED LEAD ARRANGERS
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Mariette Groen
Mariette Groen
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Alan Prosser
Alan Prosser
Vice President
Signature
Print Name
Job Title



SIGNED for and on behalf of THE BANK OF NOVA SCOTIA, LONDON BRANCH
 
/s/ David Chu
David Chu
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Ralph Booth
Ralph Booth
Managing Director
Signature
Print Name
Job Title





[Signature Page to Third Amendment Agreement]

--------------------------------------------------------------------------------



SIGNED for and on behalf of BANK OF MONTREAL, LONDON BRANCH
 
/s/ Tom Woolgar
Tom Woolgar
Managing Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Scott Matthews
Scott Matthews
Managing Director
Signature
Print Name
Job Title



BOOKRUNNER
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Mariette Groen
Mariette Groen
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Alan Prosser
Alan Prosser
Vice President
Signature
Print Name
Job Title



AGENT
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Mariette Groen
Mariette Groen
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Alan Prosser
Alan Prosser
Vice President
Signature
Print Name
Job Title



ISSUING BANK
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Mariette Groen
Mariette Groen
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Alan Prosser
Alan Prosser
Vice President
Signature
Print Name
Job Title



SECURITY TRUSTEE
SIGNED for and on behalf of ING BANK N.V., LONDON BRANCH
 
/s/ Mariette Groen
Mariette Groen
Director
Signature
Print Name
Job Title
 
 
 
 
 
 
/s/ Alan Prosser
Alan Prosser
Vice President
Signature
Print Name
Job Title









[Signature Page to Third Amendment Agreement]